DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–8 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2022/0021021 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 September 2021 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 16 March 2021 and 22 June 2021.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BROMINE AND IODINE DOPED LITHIUM PHOSPHOROUS SULFIDE SOLID ELECTROLYTE AND SOLID-STATE BATTERY INCLUDING THE SAME.

The disclosure is objected to because of the following informalities:
Reference character 140 is referred to as a negative electrode active material in paragraph [0014]. Reference character 140 is used to designate a negative electrode active material layer. Reference character 140 should be referred to as a negative electrode active material layer in paragraph [0014].
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 3, and 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is directly dependent from claim 2 and includes all the limitations of claim 2. Therefore, claim 3 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "wherein mixed phases may comprise." It is unclear if the limitations following "may comprise" are optional.
Claim 5 recites the limitation "20.2°±0.50° and 23.6° ± 0.50°, and/or 21.0° ± 0.50° and 28.0° ± 0.50°, and/or 17.5° ± 0.50° and 18.2° ± 0.50°, and/or peaks at 17.8° ± 0.50° and 21.8° ± 0.50°." The phrase A and/or B is defined as A or B or both A and B. It is unclear if the B following the first "and/or" in the above-mentioned limitation includes only the directly subsequent peak (i.e., 21.0° ± 0.50°)  or all subsequent peaks (i.e., 21.0° ± 0.50° and 28.0° ± 0.50°, and/or 17.5° ± 0.50° and 18.2° ± 0.50°, and/or peaks at 17.8° ± 0.50° and 21.8° ± 0.50°). The number of peaks required by claim 5 is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4–8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kambara et al. (US 2014/0302382 A1, hereinafter Kambara).
Regarding claim 1, Kambara discloses a solid electrolyte material comprising:
Li, T, X and A (TABLES 4–6, [0313]–[0351])
wherein T is at least one element selected from the group consisting of P, As, Si, Ge, Al, Sb, W, and B (TABLES 4–6, [0313]–[0351]);
X is at least one element selected from the group consisting of F, Cl, Br, I and N (TABLES 4–6, [0313]–[0351]); and
A is one or more of S or Se (TABLES 4–6, [0313]–[0351]);
wherein the solid electrolyte material has peaks at 14.9° ± 0.50°, 20.4° ± 0.50°, and 25.4° ± 0.50° in X-ray diffraction measurement with Cu-Kα(1,2) = 1.5418 Å (TABLES 4–6, [0313]–[0351]).
Regarding claim 2, Kambara discloses all claim limitations set forth above and further discloses a solid electrolyte material:
the material having a formula Li1-a-b-c-dPaTbAcXd (TABLES 4–6, [0313]–[0351])
wherein 0 ≤ a ≤ 0.150, 0 ≤ b < 0.176, 0.364 ≤ c ≤ 0.603, and 0.019 ≤ d ≤ 0.080 (TABLES 4–6, [0313]–[0351]).
Example
Li2S (moles)
P2S5 (moles)
LiCl or LiBr (moles)
Li1-a-b-c-dPaTbAcXd
11
64
21
14
Li0.39P0.11S0.46Br0.04
12
64
21
14
Li0.33P0.11S0.46Br0.04
13
69
23
7.5
Li0.38P0.12S0.48Br0.02
14
58
19
23
Li0.39P0.11S0.43Br0.07
15
52
17
31
Li0.40P0.10S0.41Br0.09
16
64
21
15
Li0.39P0.11S0.46Cl0.04
17
69
23
7.5
Li0.38P0.12S0.48Cl0.02
18
58
19
23
Li0.39P0.11S0.43Cl0.07
19
52
17
31
Li0.40P0.10S0.41Cl0.09

TABLE 1: Composition of Examples in Kambara- Li1-a-b-c-dPaTbAcXd, 0.10 ≤ a ≤ 0.12, b = 0, 0.41 ≤ c ≤ 0.48, 0.02 ≤ d ≤ 0.09.
Regarding claim 4, Kambara discloses all claim limitations set forth above and further discloses a solid electrolyte material:
at least one of glass ceramic phases, crystalline phases and mixed phases (FIGS. 6–9, [0313]–[0351]).
Regarding claim 5, Kambara discloses all claim limitations set forth above and further discloses a solid electrolyte material:
wherein mixed phases may comprise crystalline phases containing peaks at 20.2°±0.50° and 23.6° ± 0.50°, and/or 21.0° ± 0.50° and 28.0° ± 0.50°, and/or 17.5° ± 0.50° and 18.2° ± 0.50°, and/or peaks at 17.8° ± 0.50° and 21.8° ± 0.50° in X-ray diffraction measurement with Cu-Kα(1,2) = 1.5418 Å (FIGS. 6–9, [0313]–[0351]).
Regarding claim 6, Kambara discloses all claim limitations set forth above and further discloses a solid electrolyte material:
wherein a ratio of peak intensity at 20.4° ± 0.50° to a peak at 21.0° ± 0.50° is 1 or more (FIGS. 6–9, [0313]–[0351]).
Regarding claim 7, Kambara discloses a lithium solid-state battery comprising a positive electrode active material layer containing a positive electrode active material (see cathode active material, [0210]); a negative electrode active material layer containing a negative electrode active material (see anode active material, [0215]); and a solid electrolyte layer disposed between the positive electrode active material layer and the negative electrode active material layer , wherein at least one of the positive electrode active material layer, the negative electrode active material layer, and the solid electrolyte layer (see battery, [0231]) comprises a solid electrolyte material comprising
Li, T, X and A (TABLES 4–6, [0313]–[0351])
wherein T is at least one element selected from the group consisting of P, As, Si, Ge, Al, Sb, W, and B (TABLES 4–6, [0313]–[0351]);
X is at least one element selected from the group consisting of F, Cl, Br, I and N (TABLES 4–6, [0313]–[0351]); and
A is one or more of S or Se (TABLES 4–6, [0313]–[0351]);
wherein the solid electrolyte material has peaks at 14.9° ± 0.50°, 20.4° ± 0.50°, and 25.4° ± 0.50° in X-ray diffraction measurement with Cu-Kα(1,2) = 1.5418 Å (TABLES 4–6, [0313]–[0351]).
Regarding claim 8, Kambara discloses a method for producing a sulfide solid electrolyte material including glass ceramics comprising Li, T, X and A wherein T is at least one element selected from a group consisting of P, As, Si, Ge, Al, Sb, W, and B; X is at least one element selected from a group consisting of F, Cl, Br, I and N; A is one or more of elements S or Se (TABLES 4–6, [0313]–[0351]); the method comprising:
mixing and milling a raw material composition containing an element A or compound Li2A, an element T or sulfide of T, and a compound LiX or Li3N to render the mixture an amorphous sulfide glass under x-ray diffraction (TABLES 4–6, [0313]–[0351]); and
heating the sulfide glass at a heat treatment temperature equal to or greater than a crystallization temperature of the sulfide glass to synthesize the glass ceramics having peaks at 14.9° ± 0.50°, 20.4° ± 0.50°, and 25.4° ± 0.50° in X-ray diffraction measurement with Cu-Kα(1,2) = 1.5418Å (TABLES 4–6, [0313]–[0351]).

Claim(s) 1 and 4–8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (US 2018/0351148 A1, hereinafter Schneider).
Regarding claim 1, Schneider discloses a solid electrolyte material comprising:
Li, T, X and A (TABLES 2–7, [0207]–[0216])
wherein T is at least one element selected from the group consisting of P, As, Si, Ge, Al, Sb, W, and B (TABLES 2–7, [0207]–[0216]);
X is at least one element selected from the group consisting of F, Cl, Br, I and N (TABLES 2–7, [0207]–[0216]); and
A is one or more of S or Se (TABLES 2–7, [0207]–[0216]);
wherein the solid electrolyte material has peaks at 14.9° ± 0.50°, 20.4° ± 0.50°, and 25.4° ± 0.50° in X-ray diffraction measurement with Cu-Kα(1,2) = 1.5418 Å (FIGS. 7A–10D, [0207]–[0216]).
Regarding claim 4, Schneider discloses all claim limitations set forth above and further discloses a solid electrolyte material:
at least one of glass ceramic phases, crystalline phases and mixed phases (FIGS. 7A–10D, [0207]–[0216]).
Regarding claim 5, Schneider discloses all claim limitations set forth above and further discloses a solid electrolyte material:
wherein mixed phases may comprise crystalline phases containing peaks at 20.2°±0.50° and 23.6° ± 0.50°, and/or 21.0° ± 0.50° and 28.0° ± 0.50°, and/or 17.5° ± 0.50° and 18.2° ± 0.50°, and/or peaks at 17.8° ± 0.50° and 21.8° ± 0.50° in X-ray diffraction measurement with Cu-Kα(1,2) = 1.5418 Å (FIGS. 7A–10D, [0207]–[0216]).
Regarding claim 6, Schneider discloses all claim limitations set forth above and further discloses a solid electrolyte material:
wherein a ratio of peak intensity at 20.4° ± 0.50° to a peak at 21.0° ± 0.50° is 1 or more (FIGS. 7A–10D, [0207]–[0216]).
Regarding claim 7, Schneider discloses a lithium solid-state battery (14) comprising a positive electrode active material layer (20) containing a positive electrode active material (see electroactive material, [0174]); a negative electrode active material layer (22) containing a negative electrode active material (see anode active material, [0185]); and a solid electrolyte layer (42) disposed between the positive electrode active material layer (20) and the negative electrode active material layer (22, [0168]), wherein at least one of the positive electrode active material layer (20), the negative electrode active material layer (22), and the solid electrolyte layer (42, [0168]) comprises a solid electrolyte material comprising
Li, T, X and A (TABLES 2–7, [0207]–[0216])
wherein T is at least one element selected from the group consisting of P, As, Si, Ge, Al, Sb, W, and B (TABLES 2–7, [0207]–[0216]);
X is at least one element selected from the group consisting of F, Cl, Br, I and N (TABLES 2–7, [0207]–[0216]); and
A is one or more of S or Se (TABLES 2–7, [0207]–[0216]);
wherein the solid electrolyte material has peaks at 14.9° ± 0.50°, 20.4° ± 0.50°, and 25.4° ± 0.50° in X-ray diffraction measurement with Cu-Kα(1,2) = 1.5418 Å (FIGS. 7A–10D, [0207]–[0216]).
Regarding claim 8, Schneider discloses a method for producing a sulfide solid electrolyte material including glass ceramics comprising Li, T, X and A wherein T is at least one element selected from a group consisting of P, As, Si, Ge, Al, Sb, W, and B; X is at least one element selected from a group consisting of F, Cl, Br, I and N; A is one or more of elements S or Se (TABLES 2–7, [0207]–[0216]); the method comprising:
mixing and milling a raw material composition containing an element A or compound Li2A, an element T or sulfide of T, and a compound LiX or Li3N to render the mixture an amorphous sulfide glass under x-ray diffraction (TABLES 2–7, [0195]); and
heating the sulfide glass at a heat treatment temperature equal to or greater than a crystallization temperature of the sulfide glass to synthesize the glass ceramics having peaks at 14.9° ± 0.50°, 20.4° ± 0.50°, and 25.4° ± 0.50° in X-ray diffraction measurement with Cu-Kα(1,2) = 1.5418Å (FIGS. 7A–10D, [0207]–[0216]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kambara (US 2014/0302382 A1) as applied to claim(s) 2 above, and further in view of Ito et al. (US 2019/0348707 A1, hereinafter Ito).
Regarding claim 3, Kambara discloses all claim limitations set forth above, but does not explicitly disclose a solid electrolyte material:
wherein a = 0.130, b = 0, c = 0.478, d = 0.043, A = S, and X = Br and I in a 1:4 ratio by mol.
Ito discloses a solid electrolyte material having a formula of Li1-a-b-c-dPaTbAcXd wherein a = 0.130, b = 0, c = 0.478, d = 0.043, A = S, and X = Br and I in a 1:4 ratio by mol (see sulfide-based solid electrolyte, [0037]) to lower the activation energy and improve the ion conductivity of the solid electrolyte material (see sulfide-based solid electrolyte, [0008]). Kambara and Ito are analogous art because they are directed to sulfide-based solid electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modified the solid electrolyte material of Kambara to have the formula of Ito in order lower the activation energy and improve the ion conductivity of the solid electrolyte material.
Although Ito does not explicitly disclose a range of 1:4 ratio by mol, Ito does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2018/0351148 A1, hereinafter Schneider) as applied to claim(s) 1 above, and further in view of Ito et al. (US 2019/0348707 A1, hereinafter Ito).
Regarding claims 2 and 3, Schneider discloses all claim limitations set forth above, but does not explicitly disclose a solid electrolyte material:
the material having a formula Li1-a-b-c-dPaTbAcXd (TABLES 4–6, [0313]–[0351])
wherein 0 ≤ a ≤ 0.150, 0 ≤ b < 0.176, 0.364 ≤ c ≤ 0.603, and 0.019 ≤ d ≤ 0.080;
wherein a = 0.130, b = 0, c = 0.478, d = 0.043, A = S, and X = Br and I in a 1:4 ratio by mol.
Ito discloses a solid electrolyte material having a formula of Li1-a-b-c-dPaTbAcXd wherein a = 0.130, b = 0, c = 0.478, d = 0.043, A = S, and X = Br and I in a 1:4 ratio by mol (see sulfide-based solid electrolyte, [0037]) to lower the activation energy and improve the ion conductivity of the solid electrolyte material (see sulfide-based solid electrolyte, [0008]). Schneider and Ito are analogous art because they are directed to sulfide-based solid electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modified the solid electrolyte material of Schneider to have the formula of Ito in order lower the activation energy and improve the ion conductivity of the solid electrolyte material.
Although Ito does not explicitly disclose a range of 1:4 ratio by mol, Ito does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725